Exhibit 10.37

EXECUTION VERSION

AMENDMENT NO. 4 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 4 TO TERM LOAN AGREEMENT (this “Amendment”) is entered into
as of October 15, 2008 by and among BURLINGTON MORELOS, S.A DE C.V., a Mexican
stock limited liability corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, for itself and as Agent, and the other
Lenders signatory hereto. Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Term Loan
Agreement (as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrower, the Agent and the Lenders entered into the Term Loan
Agreement dated as of December 29, 2006 (as amended, supplemented, restated or
otherwise modified from time to time, the “Term Loan Agreement”);

WHEREAS, the parties to the Term Loan Agreement have agreed to a limited waiver
and amendment to the Term Loan Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendments to the Term Loan Agreement.

1.1 Section 1 of the Term Loan Agreement is hereby amended by adding the
following defined term in alphabetical order and renumbering the provisions of
Section 1 accordingly:

“Specified Guarantors” means, collectively, Burlington (Nustart), S.A. de C.V.;
Burlington Yecapixtla, S.A. de C.V.; Burlmex Denim Apparel Services, S.A. de
C.V.; Cone Denim Yecapixtla, S.A. de C.V.; Casa Burlmex, S.A. de C.V.; Casimires
Burlmex, S.A. de C.V.; and Servicios Burlmex, S.A. de C.V.

1.2 Section 1 of the Term Loan Agreement is hereby amended by amending and
restating the following defined terms in their entirety as follows:

“Collateral” means, (a) initially (i) the Parras Cone Machinery and Equipment,
(ii) the Parras Cone Land and Buildings, (iii) insurance policies relating to
assets of Parras Cone, (iv) the Parras Cone Receivables, and (v) contractual
rights of Parras Cone relating to the Parras Cone Land and Buildings and the
Parras Cone Machinery and Equipment; (b) subsequent to the Closing Date, any and
all after acquired property or assets comprising any of the collateral
categories listed in subclause (a) above owned by Borrower or Borrower’s
Subsidiaries and (c) the Shares (less one share of the Subsidiary Guarantors
(other than the Specified Guarantors) owned by Cone which shall be pledged in
favor of the Agent under the Pledge Agreement). In no event shall any property
or assets constituting Collateral under this Agreement be considered as or
included in “Collateral” under and as defined in the Revolving Loan Agreement
(provided that any Parras Cone Receivables that have been sold or otherwise
transferred to a U.S. Affiliate shall be deemed to be “Collateral” under and as
defined in the Revolving Loan Agreement and not Collateral under this
Agreement).



--------------------------------------------------------------------------------

“Cone” means Cone International Holdings II, Inc., a Delaware corporation and
holder of at least one share of the outstanding capital stock of all of the
Subsidiary Guarantors.

“Consolidated EBITDA” means EBITDA of the Borrower and the Subsidiary
Guarantors, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, without duplication, the
aggregate of all gross interest paid or accrued of Borrower and the Subsidiary
Guarantors as determined on a consolidated basis in accordance with GAAP
(including, without limitation, the interest portion of Capital Lease
Obligations of Borrower and the Subsidiary Guarantors, but specifically
excluding capitalized interest and the interest portion of operating leases of
Borrower and the Subsidiary Guarantors which are treated as Capital Leases for
tax purposes), other than deferred financing costs not paid in cash (in each
case, excluding any intercompany interest expense and after eliminating all
offsetting debits and credits between Borrower and the Subsidiary Guarantors and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of Borrower and the Subsidiary Guarantors in
accordance with GAAP).

“Fixed Charge Coverage Ratio” means, the ratio of (a) Consolidated EBITDA less
Capital Expenditures (excluding Capital Expenditures funded with Indebtedness)
of Borrower and the Subsidiary Guarantors, to (b) Fixed Charges, in each case
calculated as of the end of each Fiscal Quarter for the twelve (12) Fiscal Month
period then ended.

“Fixed Charges” means, with respect to any fiscal period of Borrower and the
Subsidiary Guarantors on a consolidated basis, without duplication, Consolidated
Interest Expense (less all interest income received by Borrower and the
Subsidiary Guarantors on a consolidated basis during such period), scheduled
principal payments of Indebtedness (including any scheduled principal payments
of the Term Loans that have been prepaid in accordance with Section 2.5), and
federal, state, local and foreign cash income taxes, excluding deferred taxes
and taxes which are subject to Contest.

“Pledge Agreement” means the pledge agreement to be executed by Cone in favor of
the Agent in form and substance satisfactory to the Agent, pursuant to which
Cone shall pledge its shares of the corporate capital of the Subsidiary
Guarantors (other than the Specified Guarantors).



--------------------------------------------------------------------------------

“Shares” means the Equity Interests in the Subsidiary Guarantors (other than the
Specified Guarantors) representing all of the economic and voting rights
associated with ownership of one hundred percent (100%) of the outstanding
capital stock of all classes of the Subsidiary Guarantors (other than the
Specified Guarantors) on a fully diluted basis.

1.3 Section 3.1(a) of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(a) As security for performance and payment of the Term Loans and all other
Obligations, (i) Borrower and Parras Cone, as settlors (fideicomitentes) and
beneficiaries, shall execute and deliver the Guaranty Trust pursuant to which
Borrower and Parras Cone shall appoint the Agent, as first beneficiary
(fideicomisario en primer lugar) and grant the Agent, for the benefit of the
Secured Parties, a valid and perfected security interest in the Collateral
(collectively, the “Pledged Assets”), (ii) Cone shall execute and deliver the
Pledge Agreement in favor of the Agent pursuant to which Cone shall grant the
Agent, for the benefit of the Secured Parties, a valid and perfected security
interest in its shares of the capital of each of the Subsidiary Guarantors
(other than the Specified Guarantors), (iii) Parras Cone shall execute and
deliver the Security Agreement in favor of the Agent pursuant to which Parras
Cone shall grant the Agent, for the benefit of the Secured Parties, a valid and
perfected security interest in certain Parras Cone Receivables payable in the
United States and Equipment (as defined in the Security Agreement) and (iv) each
of the U.S. Affiliates shall execute and deliver the Affiliate Guaranty and
Security Agreement in favor of the Agent pursuant to which each such U.S.
Affiliate shall grant the Agent, for the benefit of the Secured Parties, a valid
and perfected security interest in substantially all assets of such U.S.
Affiliate, which security interest shall be subordinated to such U.S.
Affiliate’s obligations relating to the Revolving Loan Agreement pursuant to the
Intercreditor Agreement.

1.4 Section 6.6(b) of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Endorsements. Borrower shall, unless otherwise agreed by Agent, cause all
insurance policies carried and maintained in accordance with this Section 6.6
(other than those policies carried and/or maintained by or on behalf of the
Specified Guarantors, solely in respect of property and assets of the Specified
Guarantors and not in respect of any Collateral hereunder) to be endorsed as
follows:

        (i) The Trustee and the Agent shall be additional insureds with the
Trustee as loss payee, with respect to the property policies of the Borrower and
the Subsidiary Guarantors (other than the Specified Guarantors) described in
Section 6.6(a)(i). The Trustee and the Agent shall be additional insureds with
respect to the liability policies of the Borrower and the Subsidiary Guarantors
(other than the Specified Guarantors) described in Sections 6.6(a)(ii) and
(a)(iii). It shall be understood that any obligation imposed upon Borrower or
any of the Subsidiary Guarantors, including but not limited to the obligation to
pay premiums, shall be the sole obligation of Borrower or such Subsidiary
Guarantor and not that of the Trustee nor the Agent;



--------------------------------------------------------------------------------

        (ii) inasmuch as the liability policies are written to cover more than
one insured, all terms, conditions, insuring agreements and endorsements, with
the exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

        (iii) the insurers thereunder shall waive all rights of subrogation
against the Trustee and the Agent and any right of setoff or counterclaim and
any other right to deduction, whether by attachment or otherwise; and

        (iv) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by Borrower, the applicable
Subsidiary Guarantor or insurance carrier which affect the interests of the
Agent, such cancellation or change shall not be effective as to the Agent until
thirty (30) days, except for non-payment of premium which shall be ten
(10) days, after receipt by the Agent of written notice sent by mail from such
insurer.

1.5 Section 6.16 of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

6.16 Collateral (a) Within ten (10) Business Days from the acquisition of land,
buildings, machinery or equipment by any of the Subsidiary Guarantors (other
than the Specified Guarantors) (i) in an amount equal to or greater than
US$200,000 for a single asset acquisition or (ii) in an amount equal to or
greater than US$500,000 for asset acquisitions in the aggregate during an
interim period prior to the dates referenced in clause (b) and (b) on each
June 1st and December 1st of each Fiscal Year for the cumulative amount of land,
buildings, machinery or equipment acquired since the immediately preceding
June 1st or December 1st for which the aggregate value of assets acquired during
an interim period is less than US$500,000, Borrower shall cause such Subsidiary
Guarantor (other than the Specified Guarantors) to (i) grant as collateral and
pledge any such other property or assets of whatever kind and nature consistent
with the terms of the Guaranty Trust and (ii) cause such Subsidiary Guarantor
(other than the Specified Guarantors) to transfer such assets to the Guaranty
Trust and grant as collateral and pledge any such other property or assets as
set forth in the Guaranty Trust.

2 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, the Borrower represents and warrants to Agent and
each Lender (which representations and warranties shall survive the execution
and delivery of this Amendment), that:

(a) the execution, delivery and performance by Borrower of this Amendment has
been duly authorized by all necessary corporate and partnership action and this
Amendment is a legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms; and



--------------------------------------------------------------------------------

(b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Term Loan Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

3 Conditions to Effectiveness. This Amendment shall be effective on the date
when each of the following conditions have been met and once each of the
following conditions have been met shall be deemed retroactively effective as of
June 30, 2008:

(a) this Amendment shall have been duly executed and delivered by Borrower,
Agent and the Lenders;

(b) receipt by Agent of a fully executed copy of the Joinder Agreement
substantially in the form attached hereto as Annex I;

(c) each of the Lenders who has consented to this Amendment prior to 5:00 p.m.
(New York time) on October 15, 2008 shall have received an amendment fee equal
to its Pro Rata Share of $50,000.

4 Miscellaneous.

4.1 Effect; Ratification.

(a) Except as specifically set forth above, the Term Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Term Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Term Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Term Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Term
Loan Agreement, as amended hereby.

(c) Borrower acknowledges and agrees that the amendments and waivers set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent of this Amendment shall not be deemed (i) except
as expressly provided in this Amendment, to be a consent to any amendment,
waiver or modification of any term or condition of the Term Loan Agreement or of
any other Loan Document, (ii) to create a course of dealing or otherwise
obligate Agent or Lenders to forbear, waive, consent or execute similar
amendments under the same or similar circumstances in the future, or (iii) to
amend, prejudice, relinquish or impair any right of Agent or Lenders to receive
any indemnity or similar payment from any Person or entity as a result of any
matter arising from or relating to this Amendment.



--------------------------------------------------------------------------------

4.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

4.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

4.4 Loan Document. This Amendment shall constitute a Loan Document.

4.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

 

BURLINGTON MORELOS, S.A DE C.V.

By:   /s/

Name:

Title:

 

Neil W. Koonce

Vice President

[Signature Page to Amendment No. 4 to Term Loan Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:   /s/ Title:   Its Duly Authorized Signatory

[Signature Page to Amendment No. 4 to Term Loan Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:   /s/

Name:

Title:

  Director

By:   /s/

Name:

Title:

  Director

[Signature Page to Amendment No. 4 to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender By:   /s/

Name:

Title:

 

[Signature Page to Amendment No. 4 to Term Loan Agreement]